Deemer, J.
(dissenting).— Plaintiffs entire lot was taken, and here is permitted to show the enhanced value to other property near his lot in virtue of the location of the bridge to enhance the value of the lot taken for the very improvement which it is said would add to the value of other property in that vicinity. I do not think this testimony was admissible. Many cases might be cited in support of this view, but I need not take the time to set them out. It is the value at the time of taking, and not the value after the improvement is made, which should be considered. Surely the city should not be held to pay an increased value by reason of the supposed advancement in values to other property because of the location of the bridge. There were other rulings which I think were erroneous.